IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                       NO. PD-0302-22



                EX PARTE CAMERON MICHAEL MOON, Appellant



             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIRST COURT OF APPEALS
                             HARRIS COUNTY

       Per curiam.

                                         ORDER

       The Court grants the State’s petition for discretionary review and also grants the

following ground on its own motion: When Section 54.02(j)(3) of the Family Code speaks

of an “adjudication” and an “adjudication hearing,” does the meaning of those words also

embrace events that might occur in an adult criminal trial, or are their meanings restricted to

the context of juvenile proceedings?

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

First District, the State Prosecuting Attorney, the Harris County District Attorney, and

Appellant.
Filed: September 7, 2022

Do not publish